Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 1 of 35 PageID #: 1183



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------X
  SEUN OGUNKOYA,

                   Plaintiff,                           Memorandum & Order

      -against-                                        15-CV-6119(KAM)(LB)

  COUNTY OF MONROE, et al.,

                Defendants.
  --------------------------------------X

  KIYO A. MATSUMOTO, United States District Judge:

              Presently before the court in this 42 U.S.C. § 1983

  lawsuit brought against the County of Monroe, New York and

  several of its employees, and against defendants employed by the

  State of New York, are the defendants’ motions to dismiss the

  Third Amended Complaint. 1     For the reasons herein, the County

  Defendants’ motion to dismiss is denied, but the punitive

  damages claim against the County is stricken, and the State

  Defendants’ motion to dismiss is denied.         This case shall

  proceed to discovery on all of the claims asserted by the

  plaintiff in the Third Amended Complaint, although the plaintiff

  may not recover punitive damages against the County of Monroe.


  1 This action was initially brought against the County of Monroe,

  District Attorney Sandra Doorley, District Attorney Bureau Chief Mark
  Monaghan, and Assistant District Attorney James Egan (collectively,
  the “County Defendants”), and New York State Police Investigators and
  Troopers Albert Drake, Darius Zysk, Peter Schrage, and Mark Eifert
  (collectively, the “State Defendants,” and together with the County
  Defendants, the “Defendants”). Assistant District Attorneys Egan and
  Monaghan were dismissed from the case on May 6, 2019. (See ECF No.
  127.)
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 2 of 35 PageID #: 1184



                                   Background

              The court assumes the parties’ familiarity with the

  underlying facts alleged and the procedural history of this case,

  which were set forth in Magistrate Judge Lois Bloom’s Report and

  Recommendation (ECF No. 65 (the “R&R”)) and this court’s

  Memorandum and Order adopting the R&R (ECF No. 82 (“Nov. 11, 2017

  Oder”)), which adjudicated Defendants’ previous motions to

  dismiss.    The alleged facts and procedural history are summarized

  here only to the extent relevant to deciding the pending motions.

     I.     Factual Background

              Seun Ogunkoya (“Plaintiff”) brought these claims

  alleging constitutional violations in connection with his

  warrantless arrest on charges stemming from three fraudulent

  credit card transactions by an individual in Monroe County, New

  York.   (See ECF No. 122, Third Amended Complaint (“TAC”), at ¶¶

  22-40.)    On April 26, 2014, an individual used fraudulent or

  stolen credit cards to purchase $28,000 in gift cards from three

  Home Depot stores in the towns of Greece, Henrietta, and

  Irondequoit, which are all near Rochester and located in Monroe

  County.    (Id. at ¶ 15.)    Defendant Eifert, an investigator for

  the State, learned during the subsequent investigation that

  Plaintiff used his credit card to make small purchases at two of

  the three relevant Home Depot stores (in Greece and Henrietta)


                                       2
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 3 of 35 PageID #: 1185



  around the same time the gift cards were fraudulently purchased.

  (Id. at ¶ 17.)     Eifert prepared six felony complaints against

  Plaintiff: one identity theft complaint and one grand larceny

  complaint for each of the three transactions in Greece,

  Henrietta, and Irondequoit.       (Id. at ¶ 18.)     Without obtaining

  an arrest warrant, State Defendants Drake and Zysk arrested

  Plaintiff at his home in Brooklyn, New York on the morning of

  February 20, 2015.     (Id. at ¶¶ 21, 23.)

              After the arrest, Plaintiff was transported from

  Brooklyn to Henrietta, where all six complaints were filed with

  the local court, but Plaintiff was arraigned only on the

  identity theft and grand larceny complaints related to the

  Henrietta transaction.      (Id. at ¶¶ 33-34.)      The Henrietta judge

  who arraigned Plaintiff refused to arraign Plaintiff on the

  charges related to the Greece and Irondequoit transactions, and

  directed State Defendant Schrage to take Plaintiff for

  arraignment in the appropriate courts on those charges the next

  business day.    (Id. at ¶¶ 35-37.)      Defendants did not comply

  with the Henrietta judge’s directive to take Plaintiff for any

  further arraignments after his initial arraignment on the on the

  Henrietta charges.     (Id. at ¶ 40.)

              After retaining an attorney, Plaintiff made multiple

  requests to be arraigned on the charges in Greece and


                                       3
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 4 of 35 PageID #: 1186



  Irondequoit.    (Id. at ¶¶ 42, 44, 62, 69.)       Plaintiff alleges

  that because he was never arraigned on those charges, he was

  deprived of the opportunity to post bail and remained

  incarcerated in Monroe County for 28 days longer than necessary.

  (Id. at ¶¶ 1, 59, 73.)      Plaintiff alleges that the clerk of the

  County court in Henrietta twice refused to process his bail bond

  (on February 25, 2015, and on March 17, 2015) because there were

  outstanding charges on which he had not been arraigned in Greece

  and Irondequoit.     (Id. at ¶¶ 59, 73.)

              Plaintiff was eventually indicted and tried on charges

  arising from all three identity theft complaints, but was never

  indicted or tried on any of the grand larceny complaints.            (Id.

  at ¶ 76.)    Ultimately, Plaintiff was acquitted of all charges

  following a jury trial.      (Id. at ¶ 79.)

     II.   Procedural History

              Plaintiff initially commenced this action pro se,

  filing his Complaint on October 26, 2015, and an Amended

  Complaint on February 16, 2016.        (ECF Nos. 1, 19.)     On July 12,

  2016, pro bono counsel appeared to represent Plaintiff, and on

  August 16, 2016, Plaintiff filed a Second Amended Complaint.

  (ECF No. 43.)    The County Defendants and the State Defendants

  moved to dismiss the Second Amended Complaint in January 2017,

  and Plaintiff opposed.      (See ECF Nos. 55-60.)


                                       4
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 5 of 35 PageID #: 1187



              Those prior motions to dismiss were referred to

  Magistrate Judge Lois Bloom for a Report and Recommendation.

  Judge Bloom issued a Report and Recommendation in June 2017,

  recommending that both motions to dismiss be granted in part and

  denied in part.     Judge Bloom construed Plaintiff’s Second

  Amended Complaint to plead the following claims: false

  arrest/false imprisonment 2 and the related failure to intervene

  against all individual defendants; malicious prosecution and the

  related failure to intervene against all individual defendants;

  failure to arraign and the related failure to intervene against

  all individual defendants; failure to supervise against District

  Attorney Doorley; and municipal liability claims against Monroe

  County for an unconstitutional custom, policy, or practice, and

  for failure to train. 3

              Judge Bloom recommended that this court: (1) grant the

  County Defendants’ motion to dismiss the false arrest claims,

  malicious prosecution claims, and failure to supervise claim

  against District Attorney Doorley; and (2) grant the State


  2 As Judge Bloom noted, the torts of false arrest and false
  imprisonment are “largely synonymous” and are generally analyzed as a
  single claim. See Gomez v. City of New York, 2017 WL 1034690, at *2
  n.2 (E.D.N.Y. Mar. 16, 2017) (citing Jenkins v. City of New York, 478
  F.3d 76, 88 n.10 (2d Cir. 2007)).
  3 Plaintiff’s failure to train claim focused on the County Defendants’
  failure to train prosecutors regarding the constitutional requirements
  governing probable cause determinations.

                                       5
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 6 of 35 PageID #: 1188



  Defendants’ motion to dismiss Plaintiff’s malicious prosecution

  and failure to intervene claims against State Defendants Drake

  and Zysk.    (R&R at 35-36.)     Judge Bloom recommended that the

  following claims proceed to discovery: (1) false arrest and

  failure to intervene in the false arrest against all State

  Defendants; (2) malicious prosecution and failure to intervene

  in a malicious prosecution against State Defendants Eifert and

  Schrage; (3) failure to arraign and failure to intervene with

  regard to the failure to arraign against Eifert and

  Schrage; (4) failure to arraign and failure to intervene against

  County Defendants Monaghan and Egan; and (5) the municipal

  liability claims against the County of Monroe.          This court

  adopted Judge Bloom’s R&R on September 30, 2017, and issued a

  separate Memorandum and Order setting forth its reasoning for

  doing so on November 11, 2017.

              The County Defendants appealed the motion to dismiss

  decision to the Second Circuit.        In January 2019, the Second

  Circuit issued a decision reversing this court’s order with

  respect to County Defendants Monaghan and Egan, holding that

  both were entitled to absolute prosecutorial immunity and thus

  were immune from Plaintiff’s failure to arraign and failure to

  intervene claims.     See generally Ogunkoya v. Monaghan, 913 F.3d

  64 (2d Cir. 2019).     The Second Circuit dismissed the County


                                       6
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 7 of 35 PageID #: 1189



  Defendants’ other grounds for appeal as “premature,” expressing

  no view on the merits, and remanded Plaintiff’s lawsuit to this

  court for further proceedings.       Id. at 73 & n.3.

              On March 29, 2019, with Defendants’ consent, Plaintiff

  filed a Third Amended Complaint.         The Defendants filed the

  instant motions to dismiss, which Plaintiff opposed.           (See ECF

  Nos. 131-36.)

                                Legal Standard

              Plaintiff’s complaint must be dismissed if it fails to

  state a claim upon which relief may be granted.          Fed. R. Civ. P.

  12(b)(6).    In deciding a motion to dismiss under Rule 12(b)(6),

  the court evaluates the sufficiency of a complaint under a “two-

  pronged approach.”     Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

  First, courts are not bound to accept legal conclusions when

  examining the sufficiency of a complaint.         See id. at 678 (quoting

  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

  Second, the court must assume all well-pleaded facts are true and

  then “determine whether they plausibly give rise to an entitlement

  to relief.”    Iqbal, 556 U.S. at 679; Twonbly, 550 U.S. at 555-56.

  A claim is plausible “when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.”           Iqbal, 556 U.S.

  at 678.


                                       7
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 8 of 35 PageID #: 1190



              Plaintiff brought this action pursuant to 42 U.S.C. §

  1983 (“Section 1983”), which provides that:

              [e]very person who, under color of any statute,
              ordinance, regulation, custom, or usage, of any State .
              . . subjects, or causes to be subjected, any citizen of
              the United States . . . to the deprivation of any
              rights, privileges, or immunities secured by the
              Constitution and laws, shall be liable to the party
              injured . . . .

  42 U.S.C. § 1983.     Section 1983 “is not itself a source of

  substantive rights, but a method for vindicating federal rights

  elsewhere conferred by those parts of the United States

  Constitution and federal statutes that it describes.”           Baker v.

  McCollan, 443 U.S. 137, 144 n.3 (1979); see also Thomas v. Roach,

  165 F.3d 137, 142 (2d Cir. 1999).

              To maintain a Section 1983 claim, a plaintiff must

  plausibly allege two elements.       First, “the conduct complained of

  must have been committed by a person acting under color of state

  law.”   Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994).

  Second, “the conduct complained of must have deprived a person of

  rights, privileges, or immunities secured by the Constitution or

  laws of the United States.” Id.; see also McCugan v. Aldana-

  Brnier, 752 F.3d 224, 229 (2d Cir. 2014).

                                  Discussion

              As an initial matter, Plaintiff and the County

  Defendants disagree about the proper scope of the court’s review


                                       8
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 9 of 35 PageID #: 1191



  with respect to the County Defendants’ motion.          Plaintiff argues

  that the court is limited to considering only whether his new

  theories presented in the Third Amended Complaint must be

  dismissed, which are Substantive Due Process claims against

  State Defendants Eifert and Schrage, and an additional theory of

  Monell liability against Monroe County (based on Monroe County’s

  alleged failure to train its prosecutors regarding the

  constitutional rights connected to arraignments and bail).            (See

  ECF No. 134, Plaintiff’s Memorandum in Opposition to the Motions

  to Dismiss (“Opp.”) at 1-2, 5.)        The County Defendants assert

  that Plaintiff “changed the facts he alleged,” and argue for

  dismissal of Plaintiff’s Monell claim against the County in its

  entirety.    (ECF No. 135, County of Monroe’s Reply to Plaintiff’s

  Opposition (“Cty. Def. Reply”) at 1; see ECF No. 131, Memorandum

  in Support of County of Monroe’s Motion to Dismiss (“Cty. Def.

  Mem.”) at 3.)

              “[T] he filing of an amended complaint ‘does not

  automatically revive the defenses and objections a defendant

  waived in its first motion to dismiss, nor does it allow a

  defendant to advance arguments that could have been made in the

  first motion to dismiss.’”       Falcon v. City Univ. of New York,

  2016 WL 3920223, at *13 (E.D.N.Y. July 15, 2016) (quoting Jones

  v. U.S. Bank Nat. Ass’n, 2012 WL 899247, at *8 (N.D. Ill. Mar.


                                       9
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 10 of 35 PageID #: 1192



  15, 2012)).     Therefore, in considering both the County

  Defendants’ motion to dismiss and the State Defendants’ motion

  to dismiss, the court denies the motions to the extent they

  raise defenses or objections that could have been or were

  previously presented or decided.          The court will only consider

  arguments that Defendants could not have advanced in their

  previous motions to dismiss.        See Naples v. Stefanelli, 2015 WL

  541489, at *5 (E.D.N.Y. Feb. 7, 2015) (where defendants “could

  have” made argument “in their first motion to dismiss, but they

  did not,” argument is waived).        To the extent Defendants raise

  the same grounds for dismissal, the court’s prior “decision

  regarding an issue of law made at [the earlier] stage of [this]

  litigation [remains] binding precedent, to be followed in

  subsequent stages of the same litigation.”          Scottish Air Int’l,

  Inc. v. British Caledonian Grp., PLC., 152 F.R.D. 18, 24

  (S.D.N.Y. 1993).

     I.    The County Defendants’ Motion to Dismiss

              Plaintiff’s theory of liability against the County of

  Monroe is that the County’s District Attorney’s Office had a

  policy wherein individuals who were arrested for suspected

  offenses in multiple jurisdictions would be arraigned only on a

  subset of the charges, while the other charges would be treated

  as “sealed,” thus preventing the posting of bail once it was


                                       10
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 11 of 35 PageID #: 1193



  fixed.    (TAC ¶¶ 56, 62-63, 67, 107, 109, 113.)         Plaintiff’s new

  gloss on this theory, as alleged in the Third Amended Complaint,

  is that the policy, combined with the District Attorney’s

  Office’s failure to train and supervise its prosecutors about

  the bail process, violated Plaintiff’s constitutional rights to

  prompt arraignments and to post bail once it is fixed.            (Id. at

  ¶¶ 49-50, 108-14.)

              To sustain a Monell claim against a municipality, a

  plaintiff must adequately allege: “(1) actions taken under color

  of law; (2) deprivation of a constitutional or statutory right;

  (3) causation; (4) damages; and (5) that an official policy of

  the municipality caused the constitutional injury.”            Roe v. City

  of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008) (citing Monell v.

  Dep’t of Social Servs., 436 U.S. 658, 690-91 (1978)).            The

  County Defendants argue for dismissal of Plaintiff’s Monell

  claim against the County Defendants in its entirety because: (1)

  there was no underlying constitutional violation, as the County

  had no duty to schedule or hold arraignments, (2) there was no

  proximate cause between an alleged County policy and Plaintiff’s

  alleged injury, (3) Plaintiff failed to allege facts sufficient

  to plead a Monell claim against the County Defendants for

  failure to train, and (4) the County is entitled to absolute

  immunity.    (Cty. Def. Mem. at 4, 17-25.)        The County Defendants


                                       11
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 12 of 35 PageID #: 1194



  also argue that Plaintiff’s request for punitive damages from

  the County must be dismissed.        (Id. at 25.)

              A. Underlying Constitutional Violation

              Plaintiff alleges that his constitutional rights to be

  arraigned and to post bail were violated because he was unable

  to timely post bail after bail was fixed, as a result of being

  arraigned only on the charges in Henrietta, despite his requests

  for arraignment on all charges arising from alleged offenses in

  Greece and Irondequoit.       (TAC ¶¶ 42, 44, 57-59, 107-14.)       The

  County Defendants argue that there was no requirement to arraign

  Plaintiff in Greece and Irondequoit because those charges had

  not yet been filed with a court, though Plaintiff alleges those

  charges were filed with the Henrietta Court.          (Cty. Def. Mem. at

  6-7; see TAC ¶ 34)      The County Defendants, who allegedly

  directed that the Greece and Irondequoit charges not be

  presented for arraignment by judges in those towns (see TAC ¶¶

  56, 61-63, 67), made the same argument in their previous motion

  to dismiss (see R&R at 20 n.17).

              This court has already found an underlying

  constitutional violation with respect to the failure to arraign

  Plaintiff on the charges in Greece and Irondequoit.            “What is

  constitutionally required is that, except in extraordinary

  circumstances, [an] arrestee be given a hearing into probable


                                       12
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 13 of 35 PageID #: 1195



  cause for the arrest within 48 hours.”         Bryant v. City of New

  York, 404 F.3d 128, 138 (2d Cir. 2005).         “In New York, a

  probable cause determination is made at arraignment.”            Id.

              As recounted in Judge Bloom’s R&R, which this court

  adopted in full, Henrietta Town Court Judge James Beikirch

  declined to arraign Plaintiff on the charges related to the

  transactions in Greece and Irondequoit.         (R&R at 19-20.)     Judge

  Beikirch directed State Defendant Schrage to have Plaintiff

  arraigned on the Greece and Irondequoit charges the next

  business day, but none of the Defendants ever acted to present

  Plaintiff to a judge on those charges at any point in time.

  (Id.)    Judge Bloom found “that such ‘[l]egal process did not

  expunge [Plaintiff’s] Fourth Amendment claim because the process

  he received failed to establish what that Amendment makes

  essential for pretrial detention – probable cause to believe he

  committed a crime.’”      (Id. at 20) (quoting Manuel v. City of

  Joliet, Ill., 137 S. Ct. 911, 919–20 (2017)).

              Plaintiff plausibly alleged that an individual in his

  situation had a constitutional right to appear before a judge

  for arraignment on all charges, and once bail was set, to post

  bail and remain at liberty prior to trial.          Because this court

  has found that Plaintiff stated a claim with respect to an

  underlying constitutional violation for the County Defendants’


                                       13
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 14 of 35 PageID #: 1196



  policy and the Defendants’ failure to arraign on all charges,

  the County Defendants’ arguments on this point are respectfully

  rejected.    See Naples, 2015 WL 541489, at *5.

              The County Defendants point to language in the Second

  Circuit’s intervening decision on prosecutorial immunity,

  arguing that the Second Circuit held that “[f]urther

  arraignments on the Greece and Irondequoit charges were not

  necessary.”     (Cty. Def. Mem. at 5, 12 (quoting Ogunkoya, 913

  F.3d at 71).)     That overstates the scope of the Second Circuit’s

  specific focus, which was on the individual County Defendants’

  prosecutorial immunity, and not the claims against the County

  itself.

              The Second Circuit referenced the determination made

  by Assistant District Attorney Egan (i.e., that “[f]urther

  arraignments . . . were not necessary”) as “directly connected

  with the conduct of a trial and require[ing] legal knowledge and

  the exercise of related discretion,” and thus held that absolute

  prosecutorial immunity applied to that determination.            Ogunkoya,

  913 F.3d at 71 (quotation and alterations omitted).            The Second

  Circuit made no findings about the viability of Plaintiff’s

  claims based on the County’s policy and practice of not

  providing for the arraignment on all charges, thus resulting in

  the deprivation of a defendant’s liberty after bail had been


                                       14
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 15 of 35 PageID #: 1197



  set.   Nor did the Second Circuit determine that further

  arraignments were not necessary at all in order for Plaintiff to

  post bail, nor state any legal conclusions that further

  arraignments and the right to post bail, once set, were required

  by the Constitution.      Moreover, the Second Circuit expressly

  declined to consider the County Defendants’ appeal of this

  court’s prior decision allowing Plaintiff’s Monell claim to

  proceed.    Id. at 72-73.     “[T]he inquiries of prosecutorial

  immunity and state or local policymaking [for purposes of Monell

  liability] are separate.”       Bellamy v. City of New York, 914 F.3d

  727, 760 (2d Cir. 2019) (quoting Goldstein v. City of Long

  Beach, 715 F.3d 750, 760 (9th Cir. 2013)); see Warney v. Monroe

  Cty., 587 F.3d 113, 126 (2d Cir. 2009) (“The elements of a

  Monell claim . . . are not inextricably intertwined with the

  question of absolute immunity.”).

              Accordingly, Plaintiff has adequately alleged an

  underlying constitutional violation to sustain a Monell claim

  against the County of Monroe.

              B. Proximate Cause

              Plaintiff must not only allege that he suffered a

  constitutional deprivation, but also that the County’s policy

  caused that violation.       See Cash v. Cty. of Erie, 654 F.3d 324,

  340 (2d Cir. 2011).      The County Defendants argue that no policy


                                       15
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 16 of 35 PageID #: 1198



  of the County could have prevented the Plaintiff’s arraignment,

  because under New York law, the courts (not prosecutors) have a

  non-delegable duty to arraign.        (Cty. Def. Mem. at 9-12.)

              The County Defendants’ causation argument with respect

  to the alleged policy was also previously rejected by Judge

  Bloom (see R&R at 27-30), and by this court (see Nov. 11, 2017

  Order at 43-44).     At the motion to dismiss stage, it is

  sufficient that Plaintiff’s allegation of an unconstitutional

  policy is supported by an email in which Assistant District

  Attorney Egan wrote: “There is no need to ever arraign

  [Plaintiff] on the charges in local court. . . .           The other

  charges are essentially ‘sealed’ charges since he has never been

  arrested or arraigned on them. . . .         This is done frequently in

  cases involving charges in multiple jurisdictions.”            (TAC ¶ 63.)

  Based on this email, Plaintiff has adequately alleged that the

  District Attorney’s Office had in place a policy and practice

  that individuals charged with or held for crimes in multiple

  jurisdictions were arraigned only on a subset of the charges,

  while the other charges were treated as “sealed.”           Plaintiff

  further alleged that “the Court Clerk refused to process

  [Plaintiff’s] bond due to the Pending Charges noted in [his]

  bond paperwork and prisoner intake forms,” and that this

  impediment to bail was known or foreseeable to the County


                                       16
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 17 of 35 PageID #: 1199



  Defendants.     (Id. at ¶ 57-59; see also id. at ¶ 73.)         Thus, the

  court respectfully rejects the County Defendants’ contention

  that the chain of causation was broken.         As this court

  previously held, “[d]etermination of whether there is proximate

  cause [between that policy and the deprivation of Plaintiff’s

  rights] will require the parties to develop the record on the

  role of the bail bondsman, the meaning of a ‘sealed’ complaint

  or charge, and the District Attorney’s specific policies, if

  any, with regard to denying arraignment on certain charges.”

  (Nov. 11, 2017 Order at 44.)        The court maintains its previous

  holding with respect to the instant motions.

              The County Defendants now contend that Plaintiff

  “changed the facts he alleged,” in the following manner:

  Plaintiff originally alleged that his own bail bondsman refused

  to issue a bond due to the pending charges against him in other

  jurisdictions, but Plaintiff now alleges that the County court

  clerk refused to approve the bail bond.         (Cty. Def. Reply at 1-

  3; see TAC ¶¶ 58-59.)      This change is immaterial to the court’s

  analysis with respect to causation.         Plaintiff alleges that the

  County was directly involved in the failure to arrange for

  Plaintiff’s arraignments before the courts in Greece and

  Irondequoit, and the court accepts those facts as true at this

  stage.    Specifically, Plaintiff alleges that when State


                                       17
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 18 of 35 PageID #: 1200



  Defendant Eifert asked Bureau Chief Monaghan “[w]hat to do re:

  Greece, Irondequoit,” “Monaghan told Investigator Eifert ‘[h]old

  for now.’”    (TAC ¶ 56.)     Plaintiff also cites an email in which

  his then-counsel recounted that the Greece clerk advised him

  that Assistant District Attorney “Egan had asked the court to

  hold off on scheduling an arraignment,” and “Egan had also asked

  the Irondequoit Court Clerk to hold off on scheduling an

  arraignment.”     (Id. at ¶ 62.)     Thus, the County Defendants’

  policy and practice prevented the clerk and the court from

  scheduling an arraignment for the charges in Greece and

  Irondequoit, and allegedly caused Plaintiff’s arraignment and

  ability to post bail, set by the Henrietta court, to be

  unconstitutionally delayed.

              In order to sufficiently plead causation, Plaintiff

  must only allege that the constitutional deprivation “was a

  reasonably foreseeable consequence” of the County Defendants’

  policy, Deskovic v. City of Peekskill, 673 F. Supp. 2d 154, 162

  (S.D.N.Y. 2009), and Plaintiff has done so, see Lynch v. City of

  New York, 335 F. Supp. 3d 645, 654 (S.D.N.Y. 2018) (there is a

  “liberty interest in paying bail once it is fixed and in being

  released once bail is paid”).

              The County Defendants devote a large portion of their

  briefing to an attempt to distinguish Lynch, a case from the


                                       18
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 19 of 35 PageID #: 1201



  Southern District of New York.        (See Cty. Def. Mem. at 17, Cty.

  Def. Reply at 5-6.)      The County Defendants argue that in Lynch,

  a city jail failed to process bail, whereas in this case, a

  local court (not the County) was responsible for processing

  bail.    The County Defendants ignore their own direct role in

  preventing Plaintiff from posting bail, as alleged in the Third

  Amended Complaint.      Discovery in this case may ultimately reveal

  that the actions of court clerks or some other officials

  intervened and broke the chain of causation.          At this stage,

  however, based on the allegations and the emails cited in the

  Third Amended Complaint, Plaintiff has adequately alleged that

  the deprivation of his rights to be arraigned and to post bail

  was a reasonably foreseeable consequence of the County’s policy

  to arraign him on only a subset of the charges, seal the

  remaining charges, and refuse to permit arraignment on all

  charges.

              C. Plaintiff’s Failure to Train Theory

              Plaintiff has alleged that, in addition to the

  County’s unconstitutional policy, the County’s failure to train

  its prosecutors to ensure prompt arraignments and thus provide

  the opportunity to seek and post bail caused his constitutional

  injuries.    (TAC ¶¶ 50, 110.)      Plaintiff alleges that the County

  Defendants do not have any policies, procedures, guidelines, or


                                       19
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 20 of 35 PageID #: 1202



  training for prosecutors to safeguard the constitutional

  interests in the bail process once bail has been fixed by a

  court.    (Id. at ¶¶ 49-50.)

              “[T]he inadequacy of [government employee] training

  may serve as the basis for [Section] 1983 liability only where

  the failure to train amounts to deliberate indifference to the

  rights of persons with whom the [employees] come into contact.”

  City of Canton v. Harris, 489 U.S. 378, 388 (1989).            “The issue

  in a case like this one . . . is whether th[e] training program

  is adequate; and if it is not, the question becomes whether such

  inadequate training can justifiably be said to represent [the

  municipality’s] ‘policy.’”       Id. at 390.

              The County Defendants argue that Plaintiff has failed

  to adequately allege a failure to train, because Plaintiff “only

  points to his own circumstance,” while a failure to train

  requires “other similar incidents that would put anyone on

  notice such training was required.”         (Cty. Def. Mem. at 14

  (citing Connick v. Thompson, 563 U.S. 51 (2011) and Van de Kamp

  v. Goldstein, 555 U.S. 335 (2009)).)         The cases relied upon by

  the County Defendants are nuanced, and do not require a

  plaintiff to allege “similar incidents” to sustain a failure to

  train claim at the motion to dismiss stage.          In Connick, for

  example, the Supreme Court held that the plaintiff could not


                                       20
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 21 of 35 PageID #: 1203



  succeed on a failure to train claim against a prosecutor’s

  office based on a single Brady violation by the office, because

  applying Brady and other legal rules is a “threshold

  requirement” of becoming a practicing prosecutor, and thus

  “recurring constitutional violations are not the ‘obvious

  consequence’ of failing to provide prosecutors with formal in-

  house training about how to obey the law.”          563 U.S. at 66-67.

  In this case, however, Plaintiff has not merely alleged that

  prosecutors received insufficient training on a basic legal

  issue for which training ought not be required.           Rather,

  Plaintiff’s allegation is that prosecutors were not trained

  regarding the constitutional interests arising out of a specific

  situation—i.e., where a detainee’s bail has been fixed by one

  court, but related charges in other jurisdictions remain

  pending, and the detainee is allegedly prevented by the County’s

  policy and practice from arraignment on the charges in the other

  jurisdictions.     (TAC ¶¶ 50, 110-12.)      Furthermore, Connick was

  an appeal to the Supreme Court following a renewed motion for

  judgment as a matter of law after a jury verdict; the standard

  to be applied there is not relevant to the pleading standard a

  plaintiff must meet under Rule 12(b)(6).          See Trujillo v. City &

  Cty. of Denver, 2017 WL 1364691, at *5 (D. Colo. Apr. 14, 2017)

  (“[T]he evidentiary strictness applied in Connick is not


                                       21
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 22 of 35 PageID #: 1204



  appropriate for this Court to apply [at the motion to dismiss

  stage], where the question is only whether [the plaintiff]’s

  pleadings adequately state a claim.”).

              For Plaintiff’s failure to train theory to survive the

  County Defendants’ motion to dismiss, Plaintiff need only plead

  facts that, if true, “plausibly give rise to an entitlement to

  relief.”    Iqbal, 556 U.S. at 679.       Accepting Plaintiff’s factual

  allegations as true, it is not necessary for Plaintiff to allege

  “similar incidents” at this stage.         Moreover, the aforementioned

  email sent by Assistant District Attorney Egan admitted that

  Plaintiff’s situation was “frequently” handled the same way “in

  cases involving charges in multiple jurisdictions.”            (Id. at ¶

  63.)   Plaintiff sufficiently alleges that arraigning suspects on

  only a subset of pending charges is a constitutional violation,

  and that the Egan email regarding the County’s policy and

  practice makes plausible that policymakers knew to a moral

  certainty that the failure of the District Attorney’s Office to

  provide adequate training for prosecutors in those situations

  created a risk of constitutional violations that would

  repeatedly recur.

              D. Absolute Immunity

              The County Defendants argued that Plaintiff’s claims

  against Monroe County are essentially claims against the


                                       22
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 23 of 35 PageID #: 1205



  Assistant District Attorneys acting in their official

  capacities, and thus are barred by the Eleventh Amendment.

  (Cty. Def. Mem. at 17-25.)       However, in their reply brief, the

  County Defendants concede that this court is bound by the Second

  Circuit’s decision in Bellamy, 914 F.3d 727.          (Cty. Def. Reply

  at 7.)    In Bellamy, the Second Circuit, citing a long line of

  cases, reiterated the principle that prosecutorial immunity and

  municipal liability are “separate” inquiries, and “the actions

  of county prosecutors . . . are generally controlled by

  municipal policymakers for purposes of Monell, with a narrow

  exception . . . being the decision of whether, and on what

  charges, to prosecute.”       914 F.3d at 759-60.     Because

  Plaintiff’s claims regarding the County’s alleged policy,

  practice, and failure to train do not fall within that narrow

  exception, the claims are not barred.

              E. Punitive Damages

              The County Defendants’ final argument is that

  municipalities are not subject to punitive damages.            (Cty. Def.

  Mem. at 25.)     The County Defendants are correct, 4 see City of

  Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981), and


  4 A request for punitive damages is not a separate claim subject to
  dismissal. See, e.g., Eugene Iovine Inc. v. Rudox Engine & Equip. Co.,
  871 F. Supp. 141, 147 (E.D.N.Y. 1994), aff’d, 62 F.3d 1412 (2d Cir.
  1995). Instead, the court construes the County Defendants’ motion as a
  motion to strike the remedy of punitive damages.

                                       23
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 24 of 35 PageID #: 1206



  Plaintiff does not argue otherwise in his opposition to the

  County Defendants’ motion to dismiss.         Thus, Plaintiff’s request

  for punitive damages against the County of Monroe (see TAC at

  22) is denied and stricken.

              For the foregoing reasons, Plaintiff has sufficiently

  alleged a Monell claim against Monroe County for an

  unconstitutional policy and failure to train.           The County

  Defendants’ motion to dismiss is therefore granted only with

  respect to Plaintiff’s request for punitive damages against

  Monroe County, and denied in all other respects.

     II.   The State Defendants’ Motion to Dismiss

              Plaintiff’s Third Amended Complaint asserts that State

  Defendants Eifert and Schrage violated Plaintiff’s substantive

  due process rights under the Fourteenth Amendment by

  “arbitrarily and irrationally interfer[ing] with his right to

  post bail.”     (Opp. at 12; see TAC ¶¶ 85-90.)       The State

  Defendants move to dismiss this claim on three grounds: (1)

  there was no underlying constitutional violation because there

  was no need for Plaintiff to be arraigned on the charges in

  Greece and Irondequoit, (2) State Defendants Eifert and Schrage

  were not personally involved in Plaintiff’s ability to post

  bail, nor were they a proximate cause of his alleged injury, and

  (3) Eifert and Schrage are entitled to qualified immunity under


                                       24
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 25 of 35 PageID #: 1207



  the Eleventh Amendment.       (See generally ECF No. 133, State of

  New York’ Memorandum in Support of Motion to Dismiss (“State

  Def. Mem.”).)

              The Due Process Clause of the Fourteenth Amendment was

  “intended to secure the individual from the arbitrary exercise

  of the powers of government.”        Daniels v. Williams, 474 U.S.

  327, 331 (1986) (quoting Hurtado v. California, 110 U.S. 516,

  527, (1884)).     While a “procedural due process claim challenges

  the procedure by which [deprivation of liberty] is effected, a

  substantive due process claim challenges the ‘fact of the

  [deprivation]’ itself.”       Ying Li v. City of New York, 246 F.

  Supp. 3d 578, 625 (E.D.N.Y. 2017) (quoting Southerland v. City

  of New York, 680 F.3d 127, 142 (2d Cir. 2012)) (alterations in

  original).

              “To state a substantive due process claim, [a]

  plaintiff[] must allege (1) a valid liberty or property

  interest, and (2) defendants infringed on that interest in an

  arbitrary or irrational manner.”          Calicchio v. Sachem Cent. Sch.

  Dist., 2015 WL 5944269, at *8 (E.D.N.Y. Oct. 13, 2015) (citing

  Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 503 (2d

  Cir. 2001) and Natale v. Town of Ridgefield, 170 F.3d 258, 262

  (2d Cir. 1999)).     Regarding the first prong, although “the

  authority in th[e Second] Circuit is sparse, other federal


                                       25
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 26 of 35 PageID #: 1208



  courts of appeals have recognized that the fixing of bail gives

  rise to a liberty interest in paying bail that is protected by

  substantive due process.”       Lynch, 335 F. Supp. 3d at 653.

  Regarding the second prong, a “plaintiff must show not just that

  the action was literally arbitrary, but that it was ‘arbitrary

  in the constitutional sense.’”        Id. (quoting O’Connor v.

  Pierson, 426 F.3d 187, 203 (2d Cir. 2005)).          Only conduct by an

  official that “shocks the conscience” can form the basis for a

  substantive due process claim.        O’Connor, 426 F.3d at 203.

  “[W]hether executive action shocks the conscience depends on the

  state of mind of the government actor and the context in which

  the action was taken.”       Id.

              A. Underlying Constitutional Violation

              The State Defendants argue that there was no

  constitutional requirement for Plaintiff to be arraigned on the

  charges in Greece and Irondequoit, because he was properly

  detained on the Henrietta charges, for which he had been

  arraigned.    (State Def. Mem. at 5.)

              As discussed in the context of the County Defendants’

  motion to dismiss, this court has already found an underlying

  constitutional violation with respect to the lack of Plaintiff’s

  arraignment on the charges in Greece and Irondequoit.            Plaintiff

  plausibly alleged that he had a constitutional right to appear


                                       26
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 27 of 35 PageID #: 1209



  before a judge for arraignment on all charges.           Like the County

  Defendants, the State Defendants quote language from the Second

  Circuit’s intervening decision to argue that the Second Circuit

  held that “[f]urther arraignments on the Greece and Irondequoit

  charges were not necessary.”        (State Def. Mem. at 5 (quoting

  Ogunkoya, 913 F.3d at 71).)       As noted, the Second Circuit

  considered only whether the two Assistant District Attorneys’

  decisions that no further arraignments were necessary were

  entitled to absolute prosecutorial immunity, and made no

  findings about whether further arraignments actually were

  necessary in order for Plaintiff to post bail, or whether

  Plaintiff had a constitutional right to further arraignments.

  See Ogunkoya, 913 F.3d at 72-73.

              Therefore, for the reasons stated above, as well as

  those in Judge Bloom’s R&R and this Court’s November 2017 Order,

  Plaintiff has adequately alleged the requisite underlying

  constitutional deprivation to maintain his substantive due

  process claim against the State Defendants.

              B. Personal Involvement and Proximate Cause

              The State Defendants argue that the County court clerk

  made the decision about whether to process Plaintiff’s bail, and

  neither State Defendants Eifert nor Schrage were involved.

  (State Def. Mem. at 6-10.)       A plaintiff can only allege


                                       27
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 28 of 35 PageID #: 1210



  constitutional violations against officials who were “personally

  involved” in the deprivation of liberty, Wright v. Smith, 21

  F.3d 496, 501 (2d Cir. 1994), and the State Defendants argue

  that the involvement of another actor could break the chain of

  causation, thus rendering Eifert and Schrage not liable.            The

  Second Circuit has held that personal involvement for purposes

  of a constitutional violation includes instances in which

  officials “exhibited deliberate indifference to the rights of

  inmates by failing to act on information indicating that

  unconstitutional acts were occurring.”         Colon v. Coughlin, 58

  F.3d 865, 873 (2d Cir. 1995).

              Judge Bloom previously found that Plaintiff adequately

  alleged that both State Defendants Eifert and Schrage were

  personally involved in the failure to arraign Plaintiff, which

  allegedly led to his inability to post bail.          (See R&R at 21

  n.18 (“As alleged by plaintiff, Schrage brought plaintiff to his

  initial arraignment and was specifically directed by the

  Henrietta Judge to have plaintiff arraigned on the four

  additional charges drafted by Eifert,” but Defendants never

  did.).)    This court agreed.     Plaintiff alleged that Schrage was

  “explicitly directed by the judge to bring plaintiff for

  arraignment in Greece and Irondequoit, and represented to the

  judge that [he and his colleague] could do so by the next


                                       28
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 29 of 35 PageID #: 1211



  business day, but did not.”       (Nov. 11, 2017 Order at 18.)

  Plaintiff further alleged that Eifert was “aware of the need to

  arraign plaintiff on the outstanding complaints, demonstrated by

  the fact that he called the District Attorney’s office to

  inquire” about what to do about those charges.           (Id.)   The court

  accepted those facts as true for the purposes of deciding

  Defendants’ earlier motions to dismiss, and the personal

  involvement of Eifert and Schrage will not be re-litigated at

  this stage.     See Naples, 2015 WL 541489, at *5.

              Moreover, the question of whether the State Defendants

  were the proximate cause of Plaintiff’s injury is best left for

  discovery.    Plaintiff’s allegation is that the State Defendants

  were personally involved in the failure to arraign Plaintiff on

  the charges in Greece and Irondequoit, and that the court clerk

  refused to process Plaintiff’s bail as a direct result of the

  State and County Defendants’ refusal to arrange for Plaintiff’s

  arraignment on all of the pending charges.          (TAC ¶¶ 59, 73.)     At

  this stage, Plaintiff’s allegations are sufficient for the court

  to infer that the State Defendants plausibly caused his

  inability to post bail.

              C. Qualified Immunity

              The State Defendants argue that they are entitled to

  qualified immunity on Plaintiff’s substantive due process claim


                                       29
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 30 of 35 PageID #: 1212



  because “there was no clearly established statutory or

  constitutional right establishing . . . a protected liberty

  interest in the ability to post bail” at the time of Plaintiff’s

  detention in 2014.      (State Def. Mem. at 10-12.)       Government

  officials are entitled to qualified immunity “when they perform

  discretionary functions if either (1) their conduct ‘did not

  violate clearly established rights of which a reasonable person

  would have known,’ or (2) ‘it was objectively reasonable to

  believe that their acts did not violate these clearly

  established rights.’”      Young v. Cty. of Fulton, 160 F.3d 899,

  903 (2d Cir. 1998) (quoting Soares v. Connecticut, 8 F.3d 917,

  920 (2d Cir.1993) (alteration omitted).

              In order to assess this question, the court must

  “define with specificity the constitutional right at issue.”

  Simon v. City of New York, 893 F.3d 83, 96 (2d Cir. 2018).

  Plaintiff asserts that the right at issue is, broadly, the

  Plaintiff’s liberty interest in the “right to freedom pending

  trial,” which “is inherent in the Due Process Clause.”            (Opp. at

  20.)   The State Defendants, on the other hand, would have the

  court construe the right more narrowly: as the right to the

  ability to post bail.      (State Def. Mem. at 11-12.)       The court’s

  task “involves striking a balance between defining the right

  specifically enough that officers can fairly be said to be on


                                       30
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 31 of 35 PageID #: 1213



  notice that their conduct was forbidden, but with a sufficient

  ‘measure of abstraction’ to avoid a regime under which rights

  are deemed clearly established only if the precise fact pattern

  has already been condemned.”        Simon, 893 F.3d at 96–97

  (citations omitted); see also Hope v. Pelzer, 536 U.S. 730, 741

  (2002) (“[O]fficials can still be on notice that their conduct

  violates established law even in novel factual circumstances.”).

              With the foregoing principles in mind, the court

  defines the right at issue in this case as the right not to be

  deprived of liberty after bail has been set as a result of

  government officials’ failure to arraign an individual on all

  charges following a warrantless arrest.         In reaching this

  definition, the court finds the Second Circuit’s decision in

  Zahrey v. Coffey, 221 F.3d 342 (2d Cir. 2000) instructive.             In

  Zahrey, the plaintiff alleged wrongful detention as the result

  of a prosecutor conspiring to manufacture false evidence against

  him.   221 F.3d at 347.      The Second Circuit considered defining

  the right as, on one hand, the broad right not to be detained as

  a result of government misconduct, or on the other hand, as the

  narrower right to not have a prosecutor fabricate evidence.             Id.

  at 348-49.    Ultimately, the court defined the right as “the

  right not to be deprived of liberty as a result of the

  fabrication of evidence by a government officer acting in an


                                       31
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 32 of 35 PageID #: 1214



  investigating capacity.”       Id. at 349.    Although the plaintiff’s

  claim was “premised on the manufacture of false evidence,” it

  was “not limited to that act,” but was rather “an example of a

  classic constitutional violation: the deprivation of his liberty

  without due process of law.”        Id. at 348.    This definition

  required not only that a plaintiff be deprived of liberty, but

  that the deprivation “be shown to be the result of [the]

  fabrication of evidence.”       Id. at 349.    The question in this

  case, therefore, is not necessarily whether Plaintiff had a

  constitutional right to post bail after being arrested, but

  rather, whether the State Defendants caused Plaintiff’s

  deprivation of liberty by failing to meet their constitutional

  obligations to bring Plaintiff for arraignment on all charges so

  that he could post the bail that had been fixed.

              The essence of Plaintiff’s complaint is that he had a

  right to be arraigned in Greece and Irondequoit on the charges

  on which he was arrested without a warrant, and to which he

  proclaimed and enjoyed a constitutional presumption of

  innocence, so that he would not be detained longer than

  necessary.    As discussed in this court’s prior decision, the

  Supreme Court has held that when “an arrested individual does

  not receive a probable cause determination within 48 hours,” the

  government bears the burden of disproving a constitutional


                                       32
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 33 of 35 PageID #: 1215



  violation.    Cty. of Riverside v. McLaughlin, 500 U.S. 44, 57

  (1991).    Plaintiff thus had a clearly established right to “be

  given a hearing into probable cause for the arrest within 48

  hours,” either through an arraignment or some other procedure,

  barring “extraordinary circumstances.”          Bryant, 404 F.3d at 138.

  The requirement of a prompt probable cause determination is

  meant to “minimize the time a presumptively innocent individual

  spends in jail.”     McLaughlin, 500 U.S. at 58; see United States

  v. Abuhamra, 389 F.3d 309, 318 (2d Cir. 2004) (“the interest in

  being free from physical detention by one’s own government” is

  “the most elemental of liberty interests”) (quotation omitted).

              The State Defendants were on notice that Plaintiff had

  a constitutional right to an arraignment so that his liberty

  interests would be protected.        See Allen v. City of New York,

  2007 WL 24796, at *18 (S.D.N.Y. Jan. 3, 2007) (officials “cannot

  intentionally delay an arraignment for no reason”).            The State

  Defendants arrested Plaintiff without a warrant, and Defendant

  Schrage represented to the judge in Henrietta that Plaintiff

  would be arraigned on the Greece and Irondequoit charges the

  next business day.      (TAC ¶¶ 35-37.)      Plaintiff alleges that as a

  direct result of the State Defendants’ failure to do so, he was

  unable to post bail, and was thus deprived of his “most

  elemental of liberty interests.”          Abuhamra, 389 F.3d at 318.     It


                                       33
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 34 of 35 PageID #: 1216



  was clearly established that the State Defendants were obligated

  to have Plaintiff arraigned on those charges, and under

  McLaughlin, they were on notice that their failure to do so

  could result in a presumptively innocent individual remaining

  detained longer than necessary.        Qualified immunity is,

  therefore, not appropriate at this time.

              The State Defendants will have an opportunity to move

  for summary judgment if discovery reveals an absence of any

  material factual dispute as to whether the State Defendants

  prevented Plaintiff’s arraignment.         However, a defendant

  asserting a qualified immunity defense on a motion to dismiss

  “‘faces a formidable hurdle . . .’ and is usually not

  successful,” because the court must accept a plaintiff’s alleged

  facts as true.     Field Day, LLC v. County of Suffolk, 463 F.3d

  167, 191–92 (2d Cir.2006) (quoting McKenna v. Wright, 386 F.3d

  432, 434 (2d Cir. 2004)).

              At this stage, Plaintiff has sufficiently alleged a

  substantive due process claim against the State Defendants.             The

  State Defendants’ motion to dismiss is, therefore, denied.

                                   Conclusion

              For the foregoing reasons, the court grants the County

  Defendants’ motion to strike Plaintiff’s claim for punitive

  damages against the County, and denies the County Defendants’


                                       34
Case 1:15-cv-06119-KAM-LB Document 147 Filed 07/07/20 Page 35 of 35 PageID #: 1217



  motion to dismiss the Monell claim.         The court denies the State

  Defendant’s motion to dismiss Plaintiff’s substantive due

  process claim.

              Based on the foregoing and the court’s previous

  decision, this case will proceed to discovery on the following

  claims: (1) false arrest and failure to intervene in the false

  arrest against all State Defendants; (2) violations of

  substantive due process and failure to intervene in the

  violations of substantive due process against State Defendants

  Eifert and Schrage; (3) false arrest and false imprisonment

  against all State Defendants; (4) malicious prosecution and

  failure to intervene in the malicious prosecution against Eifert

  and Schrage; and (5) the municipal liability claims against the

  County of Monroe.      Plaintiff may not recover punitive damages

  from the County.

  SO ORDERED.

  Dated:      Brooklyn, New York
              July 7, 2020


                                            ___________/s/___________
                                            Hon. Kiyo A. Matsumoto
                                            United States District Judge




                                       35
